Citation Nr: 1607439	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  08-02 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent since February 13, 2012, for bilateral (left and right eye) retinal detachment with macular puckering, status post laser repair with glaucoma and cataracts.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

4.  Entitlement to service connection for chronic vertigo, including as secondary to the TBI.

5.  Entitlement to service connection for a spine disability, also including as secondary to the TBI.

6.  Entitlement to service connection for a bilateral hand disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1962 to December 1966.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from August 2006, July 2007, and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In relevant part, the August 2006 rating decision denied service connection for a right hand disorder but granted service connection for bilateral (left and right ear) hearing loss, assigning an initial 0 percent (so noncompensable) rating retroactively effective from March 31, 2006.  Additionally, the July 2008 rating decision granted service connection for the bilateral (left and right) eye retinal detachment, status post laser repair, assigning separate noncompensable ratings retroactively effective for the right eye from November 13, 2006, and for the left eye from March 6, 2007.  As well, the June 2010 rating decision, in pertinent part, denied service connection for residuals of a head injury, including vertigo and a spine disorder. 


In December 2011 the Veteran had a hearing at the RO before a local Decision Review Officer (DRO), and more recently in April 2014 the Veteran had at another hearing at the RO, this time however before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  Transcripts of both proceedings are in the claims file, so of record.  

In September 2014 the Board denied the claim for an increased rating for the bilateral retinal detachment prior to February 13, 2012, but assigned an initial 10 percent rating for a right eye brow scar.  The remaining claims on appeal, including for a rating higher than 10 percent for the bilateral retinal detachment since February 13, 2012, instead were remanded to the Agency of Original Jurisdiction (AOJ) for further development and consideration.  And since they have continued to be denied, these remaining claims are again before the Board.

The September 2014 Board decision also referred to the RO/AOJ an additional claim of entitlement to service connection for depression, including as secondary to service-connected disabilities.  The record does not, however, indicate that any adjudicative action has been taken on this additional claim, so the Board still does not have jurisdiction over it and, therefore, is again referring it to the RO/AOJ for appropriate action. 


FINDINGS OF FACT

1.  Since February 13, 2012, the Veteran's bilateral eye disability has been manifested by corrected distance vision of 20/30 in his right eye and 20/25 in his left eye, without incapacitating episodes. 

2.  He has Level III hearing loss in his right ear and Level IV hearing loss in his left ear. 

3.  He does not have any residuals of a TBI in service and has not at any time during the pendency of this claim.

4.  His complaints of dizziness and unsteadiness are not associated with an ear or peripheral vestibular disorder and he does not have a chronic vertigo disability. 

5.  His cervical and thoracolumbar spine disabilities, currently diagnosed as degenerative disc and joint changes and a lumbosacral strain, were not present in service or until many years thereafter and are not etiologically related to any incident of his active military service - including a TBI.

6.  A chronic bilateral hand disability, currently diagnosed as degenerative arthritis, was not present in service or until many years thereafter and is not etiologically related to any incident of his active military service.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 percent since February 13, 2012, for the bilateral retinal detachment with macular puckering, status post laser repair with glaucoma and cataracts.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.75, 4.76, 4.77, 4.79, Diagnostic Codes 6008, 6012, 6013, 6027, 6066 (2015).

2.  The criteria are met, however, for a higher initial rating of 10 percent, though no greater rating, for the bilateral hearing loss.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100.

3.  Residuals of a TBI were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

4.  Chronic vertigo was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


5.  A chronic spine disability was not incurred in or aggravated by active military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

6.  A chronic bilateral hand disability was not incurred in or aggravated by active military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain duties to notify and assist a Veteran in the substantiation of a claim.  To wit, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Regarding the claims for increased ratings, the appeal originates from the assignment of initial evaluations following the granting of service connection.  So these claims, as they arose in their initial context, have been substantiated and the subsequent filing of a Notice of Disagreement (NOD) with the August 2006 and July 2008 rating decisions concerning a "downstream" issue - namely, the ratings initially assigned for these disabilities - does not in turn trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2015).  Rather, the Veteran's appeal of the initial disability evaluations assigned triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).

According to 38 U.S.C.A. § 7105(d), upon receipt of an NOD, the AOJ must take development or review action it deems proper under applicable regulations and issue a Statement of the Case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the NOD.  However, § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly-raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and law.  To this end, the December 2007 and July 2008 SOCs set forth the relevant diagnostic codes for rating these disabilities at issue and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  Therefore, the Veteran has been duly informed of what is necessary to obtain higher initial ratings for these service-connected disabilities.

Turning next to the service-connection claims that also are on appeal, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in April 2006 and December 2009 letters.  He also was duly advised regarding the "downstream" disability-rating and effective-date elements of these claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also as mentioned required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, irrespective of whether the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on a claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of treatment reported by the Veteran, including his service treatment records (STRs), records of VA treatment since service, and his private medical records.  While he has reported receiving some additional private treatment, he has not submitted records from these providers or alternatively authorized VA to obtain these additional records on his behalf by completing and submitting the required VA Form 21-4142.

Additionally, he was provided VA compensation examinations for medical opinions responsive to all of his claims, whether for service connection or higher initial ratings, most recently in April, May, and October 2015 on remand.

Speaking of which, the Board also finds that VA has complied with the Board's September 2014 remand orders.  In response to the Board's remand directive, the Veteran was contacted in a May 2015 letter and asked to identify the private physicians who had treated his claimed conditions and provide VA permission to obtain records from these physicians on his behalf.  He responded to this request with a June 2015 statement reporting treatment at a VA outpatient clinic (OPC).  No private facilities or medical releases (VA Form 21-4142) were received, but updated records of his VA treatment were obtained as indicated and added to the claims file so they may be considered.  As well, he was examined in April, May, and October 2015 for medical opinions reassessing the severity of his service-connected disabilities and for needed comment concerning the nature and etiology of his claimed bilateral hand and TBI-related conditions.  Adequate medical opinions were obtained in association with these examinations.  The medical opinions were issued after full review of the claims file, including the specific evidence the Board identified as relevant in its September 2014 remand.  As importantly, the claims were then readjudicated in a November 2015 Supplemental SOC (SSOC).  Consequently, there has been compliance with the Board's remand orders, certainly the acceptable substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

For these reasons and bases, the Board finds that VA has complied with the Veterans Claims Assistance Act's (VCAA's) notification and assistance requirements.  


Increased-Rating Claims

VA has adopted a Schedule for Rating Disabilities to evaluate the severity of service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1. 

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14.  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.  

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the date of application for service connection.  See Fenderson, 12 Vet. App. at 126.

Bilateral Eye Disability

Service connection was granted for the Veteran's bilateral (left and right eye) retinal detachment status post laser repair in the July 2007 rating decision.  In particular, as concerning the right eye retinal detachment, the RO assigned the Veteran a noncompensable rating retroactively effective from November 13, 2006, the date of receipt of his claim for service connection for this residual of a right eye injury.  His left eye retinal detachment was also assigned a noncompensable rating, but instead retroactively effective from March 6, 2007, the date the RO had received his statement asserting additional disability affecting this other eye.  The RO rated the right and left eye retinal detachment under Diagnostic Code 6008 since it specifically concerns retinal detachment.  See 38 C.F.R. § 4.84a (2007). 

The noncompensable ratings remained in effect until, in a January 2014 decision, the RO recharacterized the disability as bilateral retinal detachment with retinal puckering status post laser repair, and increased the disability rating to a single 10 percent evaluation retroactively effective from February 13, 2012, the date of a VA ophthalmological examination.  The RO also changed the Diagnostic Code under which the disability was rated to 6008-6066.  See 38 C.F.R. § 4.27 (Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.).  

But in its September 2014 decision since issued, the Board denied the claim for initial compensable ratings for the right and left eye retinal detachments prior to February 13, 2012.  The claim for a rating higher than 10 percent for the bilateral retinal detachment since February 13, 2012, instead was remanded for additional evidentiary development - including notably for an examination reassessing the severity of this service-connected disability.  Based on the findings of an April 2015 VA examiner that reassessed the severity of this disability on remand, the RO or Appeals Management Center (AMC) issued an August 2015 rating decision recharacterizing this service-connected eye disability to additionally include glaucoma and cataracts.  Service connection for these additional aspects of the disability was awarded but the existing 10 percent evaluation for the bilateral retinal detachment from February 13, 2012 onwards confirmed and continued under Diagnostic Code 6066.  Thus, the matter currently on appeal before the Board is limited to consideration of whether a rating higher than 10 percent has been warranted for this service-connected bilateral retinal detachment with macular puckering, status post laser repair with glaucoma and cataracts, since February 13, 2012.

VA regulations direct that evaluation of visual impairment is to be rated based on the consideration of three factors:  1) impairment of visual acuity (excluding developmental errors of refraction), 2) visual field, and 3) muscle function.  38 C.F.R. § 4.75.  However, examinations of visual fields or muscle function will be conducted only when there is a medical indication of disease or injury that may be associated with visual field defect or impaired muscle function.  In this case, the evidence does not indicate impairment of the muscle function of the eyes or contraction or loss of the visual field.  VA compensation examiners in February 2012 and April 2015 both specifically found that the Veteran had no visual field defect and Goldmann kinetic perimetry testing during both examinations showed there was no contraction or loss of the visual field.  Treatment records from the Houston VA Medical Center (VAMC) dated during the claims period are equally unremarkable for findings of impaired muscle function or visual field defect.  Therefore, the Veteran's service-connected bilateral eye disability is properly rated based on impairment of visual acuity.

The Veteran's bilateral eye disability is currently rated as 10-percent disabling under Diagnostic Code 6066, pertaining to impairment of central visual acuity.  Visual acuity will be evaluated on the basis of corrected distance vision.  38 C.F.R. § 4.76(b).  When both eyes are service connected, a 10 percent rating is warranted when the best corrected distance visual acuity is 20/50 in one eye and 20/40 in the other.  A 20 percent evaluation is assigned for best corrected distance visual acuity of 20/70 in one eye and 20/50 in the other or 20/100 in one eye and 20/50 in the other.  Higher ratings are warranted with more visual impairment.  38 C.F.R. § 4.79, DC 6066.  

For the time period at issue - i.e., since February 13, 2012 - the Veteran's corrected distance vision clearly has been better than that required for a higher 20 percent evaluation under Diagnostic Code 6066.  Upon VA examination in February 2012, his corrected distance vision was measured as 20/30 in his right eye and as 20/25 in his left eye.  Three years later, the April 2015 VA examiner found that both eyes had corrected distance vision of 20/40 or better.  These objective medical findings clearly establish vision better than that contemplated by the higher 20 percent evaluation under Diagnostic Code 6066.  The Board acknowledges that the Veteran testified in December 2011 that he experiences blurry vision.  He is competent to report his symptoms, but the Board cannot conclude that a complaint of blurry vision, without any supporting objective evidence, is a sufficient basis for granting a higher rating based on impairment of visual acuity.  The objective medical evidence is far more probative of the severity of his visual impairment since it is based on objective testing rather than mere subjective opinion.  This independent testing only at worst establishes a relatively mild loss of visual acuity owing to the service-connected disability.

The Board also has considered whether a higher rating is warranted under the criteria pertaining to detachment of the retina, glaucoma, or cataracts.  Under 38 C.F.R. § 4.79, Diagnostic Code 6008, a retinal detachment is evaluated on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  As already discussed, the Veteran does not meet the criteria for an increased rating based on visual impairment, and the record equally contains no evidence of any incapacitating episodes of acute eye symptoms.  In fact, the April 2015 VA examiner specifically found that the Veteran had not experienced any such incapacitating episodes.  The criteria for rating glaucoma (angle-closure and 
open-angle) and post-operative cataracts with a replacement lens also provide for evaluating the condition based on visual impairment or incapacitating episodes.  38 C.F.R. § 4.79, Diagnostic Codes 6012, 6013, 6027.  It therefore is clear that a rating exceeding 10 percent for the service-connected bilateral eye disability is not possible under any of the applicable criteria and the claim must be denied.  

The Board has considered the doctrine of reasonable doubt but has determined that it is inapplicable to this time period at issue because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.21.

Hearing Loss

Service connection for bilateral hearing loss was granted in the August 2006 rating decision on appeal.  An initial noncompensable evaluation was assigned effective March 31, 2006.  The Veteran contends that a higher rating is warranted since his hearing loss causes severe impairment in his ability to communicate.

Evaluations of hearing loss range from noncompensable to 100 percent based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a) and (d).  To evaluate the degree of disability from service-connected bilateral hearing loss, the Rating Schedule establishes eleven (11) auditory acuity levels, designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment is derived by a mechanical (meaning nondiscretionary) application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The Veteran's most severe hearing loss was demonstrated during August 2006 and April 2015 VA audiological examinations.  The August 2006 VA examination audiogram indicated pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
60
80
75
LEFT
25
15
60
65
60

Speech audiometry revealed a speech recognition ability of 94 percent in the right ear and 82 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss. 

The April 2015 VA examination's audiogram indicated pure tone thresholds of:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
65
80
80
LEFT
35
30
65
70
70

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left ear.  

The right ear's hearing loss was most severe during the April 2015 VA examination when it demonstrated a pure tone threshold average of 65 Hz with a word recognition score of 88 percent.  This level of hearing impairment translates to Level III under Table VI.  Regarding the left ear, the highest pure tone threshold average of 59 Hz was shown in April 2015 with a word recognition score of 92 percent.  This translates to Level II under Table VI.  However, the Board sees the Veteran's lowest left ear speech recognition score was actually measured during the August 2006 VA examination.  During this other hearing evaluation, the left ear speech recognition measured to 82 percent.  The Board will therefore resolve all doubt in favor of the Veteran and use the left ear pure tone threshold average from the April 2015 VA examination (59 Hz) and the speech recognition score, instead, from the August 2006 VA examination (82 percent).  These scores correlate to Level IV hearing loss according to Table VI.  

Level III hearing loss in the right ear and Level IV hearing loss in the left ear warrants a 10 percent evaluation under the applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Thus, the Board finds that the criteria are met for a higher 10 percent initial rating, though no greater rating, and this higher initial rating is warranted for the entire period at issue in this appeal.

The Board additionally has considered the special provisions governing exceptional patterns of hearing impairment discussed in 38 C.F.R. § 4.86(a) and (b), but finds they are inapplicable because the Veteran does not have a 55 decibel or greater loss in the four specified frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz or a puretone threshold of 30 decibels or less at 1,000 Hertz and of 70 decibels or more at 2,000 Hertz.

Moreover, in deciding this claim, the Board has considered the doctrine of reasonable doubt but, other than to the extent already indicated, has determined that it is inapplicable because the preponderance of the evidence is against assigning a disability rating any higher than 10 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.21.

Other Considerations

In exceptional cases an extra-schedular rating may be provided.  38 C.F.R. § 3.321.  The U. S. Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, though, the Board finds that the rating criteria contemplate the Veteran's disabilities.  His eye and hearing conditions are manifested by symptoms such as decreased visual impairment and hearing loss.  These manifestations are contemplated in the rating criteria and the rating criteria, therefore, are adequate to evaluate these disabilities.  In addition, the record does not indicate he has any additional disability attributable to the combined effect of his multiple service-connected conditions.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  Since his conditions are contemplated by the schedular rating criteria, a referral for consideration of an extra-schedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all of the symptoms of the service-connected disability.  Id.

Entitlement to a total disability rating based on individual unemployability (TDIU) is also at times an element of an increased-rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  More specifically, a derivative claim for a TDIU is raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see also Jackson v. Shinseki, 587 F.3d 1106 (2009) (holding that an inferred claim for a TDIU is raised as part and parcel of an increased-rating claim only when the Roberson requirements are met).  

In this case, the record is grossly unremarkable for suggestion the Veteran is unemployable because of the service-connected disabilities for which he is requesting higher initial ratings.  Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  Moreover, he is not receiving disability benefits from the Social Security Administration (SSA) and has repeatedly indicated, instead, that he retired from his career as a letter carrier with the United States Post Office in 2006 due to his age and length of service.  There is no suggestion his eye or hearing disabilities caused him to stop working or are of sufficient severity to render him unemployable.  Therefore, a derivative TDIU claim has not been raised, either expressly or implicitly, so need not be considered any further.


Service-Connection Claims

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - which is the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  


Additionally, the diseases listed in 38 C.F.R. § 3.309(a), which include arthritis, may be presumed to have been incurred in service if they manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of the Veteran's separation from service, although this presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a). 

TBI and All Claimed Residuals

The Veteran contends that service connection is warranted for residuals of a TBI, including chronic vertigo and a disability of the spine, since incurred during his service.  But the Board finds that he does not have any residuals of a TBI and has not at any time during the claims period.  Although the evidence establishes that he sustained a relatively mild head injury during his active duty service, the evidence also clearly establishes that the condition resolved and has not resulted in any residual disability, including the vertigo and spine disorder alleged.  Indeed, this absence of any consequent disability has remained true for the entire pendency of this claim for service connection.  

To reiterate, a relevant in-service injury clearly has been established.  The records concerning the Veteran's service confirm he sustained a head injury in January 1963 when he fell from the top bunk while attempting to shut off his alarm clock.  He had a laceration of his right eye brow that was treated with sutures.  A week later he returned for removal of the sutures and treatment records do not document any complaints associated with that prior head injury.  His systems were all reportedly normal during his subsequent October 1966 separation examination.  

It is not enough merely to show relevant injury in service since there equally has to be chronic (meaning permanent) disability owing to that injury.  Under VA law, the cornerstone of a valid claim for service connection is that there must be competent and credible evidence of the present existence of the disability being claimed.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  See also Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.").  See, too, Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997); Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  See also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis even predating the filing of a claim).

Thus, despite the documented head injury in service (so even fully acknowledging its occurrence), the record must also establish the Veteran has had a consequent residual at some point during the claims period, i.e., during the period since October 2009 when he filed his claim for service connection for residuals of a TBI.

The weight of the post-service evidence, however, establishes that the Veteran has not had any residuals of a TBI at any time during the pendency of this claim.  He first reported sustaining a TBI in his October 2009 claim for compensation, received more than 45 years after the head injury during his service.  VA examiners in May 2010 and October 2015 both noted that the medical and lay evidence did not establish symptoms of a TBI at any time during or after the January 1963 head injury, to include any loss of consciousness, a focal neurological deficit, or post-traumatic amnesia.  The head injury in service was characterized as mild and the October 2015 VA examiner specifically found that it was less likely than not that the Veteran had experienced a TBI or concussion during his service.  

The VA examiner also found that the supposed residual symptoms reported by the Veteran, including mild memory loss and mood changes, are not in fact attributable to a head injury that occurred more than 50 years ago.  The VA examiner therefore did not find any present-day disability that is associated with the head injury that occurred during the Veteran's service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

With respect to the specific disabilities claimed by the Veteran as being due to the head injury in service, namely, the vertigo and spine disorder, the Board finds that these disabilities are not in fact residuals of a TBI.  Turning first to the vertigo, the evidence establishes that he does not experience a chronic disability manifested by vertigo.  The October 2015 VA examiner, in conjunction with an ear, vestibular, and infectious disease examination, determined the Veteran did not have an ear or peripheral disorder.  His reports of dizziness were not related to a disability with a vestibular etiology and the examiner found that the Veteran did not have a peripheral vertigo condition.  The VA examiner also clarified that the Veteran's complaints of dizziness were not consistent with a service-induced condition.  The Veteran is competent to report experiencing dizziness, but the Board sees that he has attributed this symptom to a disability that has not been determined to be related to or the result of his military service.  During an August 2006 VA audiological examination, he complained of dizziness and light-headedness, but notably as a result or consequence of his high blood pressure.  He did not attribute his dizziness to the head injury in service until the time his claim for compensation was filed, so not until later.  This varying account of the origins of his disability tends to undermine his credibility.  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted by and on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence').  As fact finder, when considering whether lay evidence is satisfactory, the Board may not only consider internal inconsistency of statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, but also the Veteran's demeanor when testifying at a hearing when he has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

In any event, the weight of the competent and credible evidence clearly establishes that the Veteran does not have chronic vertigo as a residual of a TBI.  The VA compensation examiner expressly ruled out any such notion.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (indicating lay evidence must demonstrate some competence and affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

Regarding the Veteran's claimed spinal disorder, the Board observes that he has not provided any statements specifically detailing how this condition is a residual of a TBI.  He reported to the October 2015 VA examiner that he did not injure his back during service, including at the time of the January 1963 head injury.  Although the record includes diagnoses of degenerative disc and joint changes in the cervical and thoracolumbar (thoracic and lumbar) spine and lumbosacral strain, there is no competent evidence attributing these conditions to the head injury in service.  In fact, to the contrary, the May 2010 and October 2015 VA examiners provided opinions against any such link between the Veteran's spine conditions and a TBI or any other injury during his service.  Both examiners, instead, found that these spinal disorders were consistent with the normal aging process, and there equally is no record of any chronic spinal conditions (including arthritis) until many years after the Veteran's discharge from service.  Consequently, there is no presumption of service incurrence.  The October 2015 VA examiner observed that the Veteran had dated the onset of his cervical spine pain to 2013, despite his current contention that it instead is related to the head injury that occurred 50 years earlier.  Again, his attribution of this pain to differing events (namely, those during versus far removed from his service) tends to undermine his credibility and, in turn, lessen the probative value of his lay testimony concerning this purported causation or correlation.  He does not have a chronic vertigo condition capable of service connection and the diagnosed spinal conditions are not residuals of a TBI or any other in-service event.  

The record contains some evidence indicating that service connection may be warranted for changes to the Veteran's brain as a residual of an in-service TBI.  In May 2014, the Veteran's private family physician provided an opinion in favor of service connection for residuals of a TBI as documented on an MRI report.  The January 2012 MRI report referenced by the doctor showed moderately-severe generalized cerebral atrophy of the Veteran's brain, as well as mild chronic small vessel ischemic white matter changes.  This private physician's medical opinion stated that the changes described on the MRI were more likely than not related to the Veteran's head injury in service.  But the Board finds that this statement, while rendered by a competent medical professional, is of little probative value and outweighed by the evidence against the claim.  Notably, this private physician's opinion was completely devoid of any supporting rationale or basis and did not include a discussion of any specific evidence from the claims file aside from the January 2012 MRI report.  This commenting private physician did not indicate what evidence was used or considered to come to or reach a conclusion in this case or what medical principles were relied upon.  In short, then, the Board cannot determine what formed the basis for this private doctor's medical opinion, so the May 2014 letter is of little probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  


The Board also has considered the statements of the Veteran that he has experienced residuals of the in-service TBI during the claims period.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, whether lay evidence is competent and sufficient to establish a diagnosis is a fact issue to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Board finds that the Veteran is not competent to diagnose his complaints or symptoms as residuals of a TBI sustained during his service.  He is competent to identify and explain the symptoms he observes and experiences, but the disability at issue in this appeal requires more than simple observation of symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  TBIs are by their very nature complex disabilities involving varied symptoms that can affect the neurologic, psychiatric, and other systems of the body.  The Veteran's complaints of dizziness, memory/concentration difficulties, and other vague cognitive deficits are not symptoms solely associated with TBIs and the Board finds that he simply is not competent to diagnose conditions as residuals or consequences of an in-service head injury.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011) (indicating the determination of whether lay versus medical evidence is needed to establish causation is a case-by-case determination that is dependent on the specific condition at issue, since some are relatively simple whereas others are notably complex).  His lay statements are therefore clearly outweighed by the medical opinions provided by the VA compensation examiners.  

Additionally, to the extent the Veteran reports experiencing chronic symptoms of dizziness and back pain since service, the Board finds that these reports are not credible.  In January 2010, he submitted a statement to VA alleging that "[s]ince my discharge, I've continued to suffer with these service[-] related disabilities."  Service connection is possible for chronic disabilities, such as arthritis, under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran has been diagnosed with arthritis of the spine, and while his other claimed TBI residuals are not chronic diseases under 38 C.F.R. § 3.309, his reports of continuous symptoms since service can support the claim under the other provisions of 38 C.F.R. § 3.303.
Lay statements, such as those made by the Veteran, are considered competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).  But as explained, the Board has determined that the Veteran's statements linking his reported symptoms to an 
in-service TBI are not competent, but he is competent to report the continuous presence of such symptoms since active duty.  The Board must now determine whether the reports of continuous symptoms are credible, as only then do they ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Veteran's reported history of continuous symptoms of dizziness and back pain since service is not credible in light of the contents of the STRs and inconsistencies in his lay statements and hearing testimony.  First, the records concerning his service do not establish the presence of any chronic dizziness or back pain, to include as residuals of the January 1963 head injury.  His head injury was treated with sutures and there is no indication he experienced any accompanying symptoms consistent with a TBI at any time during his service.  He complained of low back pain on one occasion in June 1964, but physical examination of his spine was normal and no diagnosis was rendered.  He also stated that his back pain was associated with exercise; no mention was made of the head injury the previous year.  The October 1966 separation examination also indicates that all of his critical systems were normal.  The examination report includes notations of numerous past injuries and complaints, but dizziness, back pain, and the January 1963 fall are not included among them.  Thus, the records concerning his service clearly do not on the whole support his contention that he experienced continuous symptoms of dizziness and back pain after his head injury. 

The Veteran also has provided inconsistent histories regarding the onset of his claimed conditions.  In the January 2010 statement, he reported experiencing residuals of a TBI since his discharge from service in 1966.  However, as already alluded to, treatment records and various VA examinations include statements from him instead dating the onset of his dizziness and spine pain much more recently to just within a few years of when VA received his claim in 2009.  He testified during his April 2014 hearing that he was hospitalized in 2012 after experiencing an episode of vertigo that led to his losing consciousness, but records from his private physician contradict this statement.  The Veteran was seen by his private doctor on January 3, 2012 with complaints of headaches, upper back pain, and hand pain.  No complaints of dizziness or light-headedness were recorded and three days later a brain MRI, cervical spine X-ray, and right hand X-ray were done at Memorial Hermann Northwest Hospital.  The reports of these tests indicate they were ordered by the Veteran's private physician in response to specific clinical complaints and indications.  There is no evidence the Veteran was admitted to the hospital for loss of consciousness or any other condition.  Instead, the tests were performed as part of normal medical treatment by his family physician.  Based on the contents of the Veteran's service and post-service records and inconsistencies in his reported history, the Board finds that his contentions regarding continuous symptoms since service are not credible, therefore not probative.  "If a witness has testified falsely as to any material fact, the entire testimony of that witness may be disregarded upon the principle that one who testifies falsely about one material fact is likely to testify falsely about everything.  However, such a witness need not be found totally unworthy of belief.  A fact finder may accept so much of the such testimony as believed to be true, and disregard what is believed to be false."  U.S. v. Gilkeson, 431 F.Supp.2d 270, 277 (N.D.N.Y. 2006).  The trier of fact must consider whether, as in United States v. Connolly, 504 F.3d 206, 215-16 (1st Cir.2007), particular falsehoods in a witness's testimony so undermine his credibility as to warrant disbelieving the rest of his testimony.  United States v. Edwards, 581 F.3d 604, 612 (7th Cir. 2009).  This is indeed the situation here at hand.

So, in conclusion, the Board finds that the weight of the evidence establishes that the Veteran does not have any residuals of an in-service TBI and has not at any time during the claims period.  The Board has considered his lay statements, but finds he is not competent to attribute the symptoms he experiences to a TBI.  His reports of continuous symptoms since service are not credible and are outweighed by other evidence in the file.  Although the record documents changes to his brain and current disabilities of the cervical and thoracolumbar segments of his spine, the weight of the competent and credible (therefore probative) evidence is against finding that these conditions are residuals of a TBI or due to any other in-service event or injury.  The evidence also further establishes that he does not have a chronic vertigo disability.  Realizing all of this, service connection must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bilateral Hand Disability

The Veteran additionally contends that service connection is warranted for a bilateral hand disability since it, too, was incurred during his service due to an injury while on active duty.  He testified during his April 2014 hearing that, in approximately 1963, he fell forward off the back of a truck and injured his hands while using them to brace his fall.  

The record establishes current hand disabilities.  Various X-ray reports dated since March 2006 indicate mild degenerative changes of the right palm and fingers.  The Veteran was also diagnosed with degenerative arthritis of the right hand by a May 2015 VA examiner.  A March 2006 VAMC X-ray of the left hand also showed degenerative spurring of the left fingers.  The Veteran claims that he has disability of both hands and he is competent to report the symptoms that he experiences.  The Board therefore finds that disabilities of the right and left hands have been established.  There still has to be indication of relevant disease or injury in service, however, and the required correlation ("nexus") with current disability, and it is especially in this latter equally critical respect that the evidence is far less favorable to the claim.

An in-service injury is demonstrated.  The STRs do not explicitly document the fall described by the Veteran, but the report of his October 1966 military separation examination includes a notation that he had experienced pain in his right hand following a fall from a truck in 1963.  An X-ray of the hand was negative and the examining physician found that there were no complications and no sequelae (i.e., residuals) from that injury.  The lay evidence also establishes an in-service injury; the Veteran has provided consistent statements regarding his fall during service and submitted a March 2008 statement from another serviceman who was present at the time of the 1963 fall.  The Board therefore finds that an in-service injury is established.  Again, though, there still has to be correlation with the disability presently shown to, in turn, warrant the granting of service connection.

Although the first two elements of service connection are present in this case, the record does not demonstrate the additionally-required nexus between the bilateral hand condition and any incident of active duty service.  The STRs do not support the claim; there is no medical or lay evidence during service of a chronic hand disability including arthritis.  The Veteran's upper extremities were normal at the time of his October 1966 military separation examination, and the examiner found that there were no complications or sequelae from the 1963 fall.  There is also no competent evidence of hand arthritis until many years after the Veteran's discharge from active duty to allow for service connection on a presumptive basis as a chronic disease.  The earliest evidence of arthritis dates from March 2006 when X-rays performed at the Houston VAMC showed degenerative changes of the hands.  At that time, the Veteran reported injuring his hands during service, but dated the onset of his then current palmar pain to 2005.  Therefore, the earliest complaints of bilateral hand pain and findings of arthritis date from approximately 40 years after his fall and discharge from active duty.  The Board cannot conclude in this circumstance that he had arthritis of his hands within a year of his discharge from military service to allow for service connection on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Arthritis must be objectively confirmed by X-ray.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  There clearly was no such objective confirmation within the one-year presumptive period following conclusion of the Veteran's service.

That notwithstanding, service connection is also permissible for certain chronic disabilities such as arthritis under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology since service.  See Walker, supra.  The Veteran's bilateral hand arthritis is a chronic disease listed in 38 C.F.R. § 3.309(a), but he has not reported a history of continuous arthritic symptoms since service.  During his initial primary care evaluation at the VAMC in March 2006, he indicated that his hand pain had begun instead in approximately 2005.  He has consistently denied experiencing any effects of the claimed hand condition until then or thereabouts and has never reported the presence of hand pain prior to 2005.  As the record does not establish a continuity of symptomatology as a result of the bilateral hand condition, service connection as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309 is not permissible.  In the appropriate circumstance, like here, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

The weight of the competent and credible medical evidence is also against this claim for service connection.  The Veteran's private physician provided an opinion in support of the claim in May 2014, stating that the degenerative changes of the Veteran's hands were more likely than not related to his history of injury during service.  While this opinion is certainly competent as it was rendered by a medical professional, the Board finds that it is of little probative value as it was not accompanied by any supportive rationale.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[a] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions [without reasoning or rationale]."  Nieves-Rodriguez, 22 Vet. App. at 304; Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases."  (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)).  The Board consequently finds the VA medical opinions on this determinative issue of causation far more probative than the private examiner's.  The private examiner did not provide any basis for the stated medical opinion and did not reference any evidence in the claims file aside from an X-ray establishing the present existence of the claimed disability.  There is no indication the private doctor reviewed the other pertinent evidence in this case, including STRs indicating the Veteran had no residuals from the hand injury in service, certainly none that could be considered permanent or chronic.

In contrast, weighing against the claim are the medical opinions of the November 2009 and April 2015 VA examiners.  Both VA examiners found that the Veteran's current bilateral hand disability was totally unrelated to the 1963 injury during service that was characterized by the November 2009 examiner as resolved.  Although a March 2006 X-ray of the Veteran's right hand performed at the VAMC revealed a small bone density of the right thumb, probably due to an old injury, the April 2015 VA examiner found that the most recent X-ray reports instead showed diffuse degeneration of the hands consistent with age.  There was no evidence of traumatic degeneration or other signs of injury based on current X-rays.  Both VA examiners noted the normal findings in service, particularly during the October 1966 separation examination, and the lack of any lay or medical evidence of a current hand condition until several decades after the Veteran's discharge from service.  Regarding what did or did not occur during those many intervening years, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").  Additionally, the April 2015 VA examiner's opinion was based on a thorough review of the complete claims file (including the records concerning the Veteran's service, the May 2014 private medical opinion, and the most recent X-ray reports) and clearly considered the accurate facts of the case.  While it is true the Board cannot summarily reject an opinion simply because it is based on a history of events the Veteran self-recounted, this is permissible when the Board finds this self-recitation of history not credible.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006); Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  See also Reonal v. Brown, 5 Vet. App. 458 (1993) (An opinion is only as good and credible as the history on which it was based).  The Board consequently finds that the VA examiner's opinion is entitled to substantial probative weight and clearly outweighs the private medical opinion in support of the claim.

The Board also has considered the statements of the Veteran causally relating his bilateral hand disability to his service, but as a layman he is not competent to provide a probative opinion on this determinative issue of causation, especially seeing as though the condition being claimed is complex rather than simple.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Grover v. West, 12 Vet. App. 109, 112 (1999).  He is competent to report observable symptoms, such as the onset of his hand pain, but his opinion regarding the origin or cause of his symptoms simply cannot be accepted as competent evidence in this case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d at 1336.  


In sum, the post-service medical evidence of record shows that the first evidence of a chronic bilateral hand disability was many years after the Veteran's separation from active duty service.  In addition, the weight of the competent evidence is clearly against the finding of a nexus between the current disability and any incident of his active service, including especially the injury mentioned.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

The claim of entitlement to a rating higher than 10 percent since February 13, 2012, for the bilateral retinal detachment with macular puckering, status post laser repair with glaucoma and cataracts, is denied.  

However, a higher 10 percent initial rating, though no greater rating, is granted for the bilateral hearing loss - subject to the statutes and regulations governing the payment of VA compensation.

Conversely, the claim of entitlement to service connection for residuals of a TBI is denied.

The claim of entitlement to service connection for chronic vertigo, including as secondary to the TBI, is denied. 

The claim of entitlement to service connection for a spine disability, also including as secondary to the TBI, is denied.

The claim of entitlement to service connection for a bilateral hand disability is denied. 


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


